Citation Nr: 9921586	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for a disorder manifested 
by chest pains.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to February 
1972, from July 1973 to June 1976 and from October 1977 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the March 1994 rating decision.  By this action, the 
RO denied service connection for the disabilities listed above, 
in addition to a sleep disorder and a bilateral hearing loss 
disability.  By the same rating, action was deferred on the issue 
of entitlement to service connection for a pinched nerve in the 
cervical spine.  

In the November 1996 remand, the veteran was notified that 
although he had made reference to the matter of service 
connection for a pinched nerve of the neck in his April 1995 
notice of disagreement, that that matter had been deferred by the 
RO in its March 1994 rating decision.  Moreover, the veteran was 
advised that he had failed to make mention of the matter of 
service connection for a bilateral hearing loss disability in his 
August 1995 substantive appeal.  

In its current status the claim returns to the Board following 
completion of development made pursuant to the November 1996 
remand that consisted mainly of the clarification of 
representation.  Over the pendant period, the RO in its March 
1999 decision, granted entitlement to service connection for a 
sleep disorder, classified as sleep apnea and denied service 
connection for a pinched nerve.  The veteran has not expressed 
disagreement to these determinations.  As a consequence, in its 
current status, the claims on appeal are limited to those listed 
on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
currently has residuals of a concussion.  

2.  The veteran has not presented competent evidence that he 
currently has a skin disorder that may be associated with injury 
or disease noted during his active service.  

3.  The veteran has not presented competent evidence to show that 
he currently has a chronic rhinitis that may be related to injury 
or disease noted during his active service.  

4.  The veteran has not presented competent evidence that he 
currently has disability manifested by chest pain that may be 
associated with injury or disease noted during his active 
service.  


CONCLUSION OF LAW

The veteran's claims for service connection for residuals of a 
concussion, a skin disorder, rhinitis and for a disorder 
manifested by chest pain are not well grounded.  
38 U.S.C.A. §§ 1110. 1131, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Although the claim need not be 
conclusive, the statute requires the claim to be accompanied by 
some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995);  see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1995).  

Although the veteran contends that he has residuals of a 
concussion injury, a skin condition of the feet, rhinitis and 
chest pain, he is advised that, where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a claim 
well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, 
I find that the veteran's unsubstantiated allegations alone are 
an insufficient basis on which to establish a well-grounded 
claims for service connection.  

1.  Concussion

The veteran's service medical records reflect that he sustained a 
concussion with loss of consciousness in May 1968 as noted on the 
report of the February 1993 service medical record.  However, 
postservice treatment records are without evidence of current 
disability related to concussion.  Without evidence showing that 
a disability is present, no plausible claim for service 
connection can be presented, and the claim is not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

2.  Skin Condition Involving the Feet.  

The veteran has demonstrated evidence of current disability, 
inasmuch as there are scars on the periphery of both feet, 
brownish in color, shown on photographs of the feet taken at the 
most recent VA examination.  The veteran reported that he 
experienced eruptions around the periphery of both feet, mostly 
on the medial aspect of both feet.  He reported that he usually 
punctured the blisters, which contained a sticky liquid.  The 
examiner concluded that the veteran had residual scars on both 
feet from "jungle rot" -- a skin disorder that he reported he 
acquired in Vietnam.  The record diagnosis was dermatitis of both 
feet, probably related to fungus acquired in Vietnam.  However, 
the veteran is advised that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for a 
well grounded claim.  Such evidence cannot enjoy the presumption 
of truthfulness as to determination of well groundedness because 
a medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Moreover, the veteran's claim must fail as there is no evidence 
of inservice disease or injury.  Although the veteran contends 
that his existing dermatitis of the feet was incurred in active 
service, his service medical records make no reference to 
pertinent complaints of findings.  The veteran is competent to 
articulate information concerning what he experienced, but not 
with respect to matters involving a determination of medical 
causation or diagnosis.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  In the instant case, medical evidence of a nexus is 
necessary to show that there is current disability that may be 
related to injury or disease noted in the veteran's active 
service.  In the absence of this evidence, the veteran's claim 
for service connection for a skin condition of the feet is not 
well grounded.  

3.  Rhinitis

The report of VA examination, conducted in February 1997, shows 
that the veteran was being followed for nasal congestion related 
to a respiratory infection.  Another acute upper respiratory 
disorder was noted in February 1998.  At that time the veteran 
presented a medical history significant for chronic 
rhinosinusitis.  Accordingly there is some evidence of current 
disability.  

However, the veteran's claim must fail as he has not presented 
evidence that the veteran had any pertinent disease or injury in 
active service.  The veteran's service medical records fail to 
make any reference to rhinitis.  The veteran, consequently, has 
not presented a well-grounded claim for service connection for 
rhinitis.  

4.  Chest

The veteran's service medical records show that he was treated on 
various occasions for chest pain.  In October 1987, the veteran 
was seen for sharp, nonradiating chest pain that was determined 
to be of noncardiac origin.  The veteran was seen again by 
internal medicine in December 1988 for atypical chest pain.  No 
diagnosis was reached at that time.  In November 1989 the veteran 
complained of left-sided chest pain.  The medical impression 
recorded in February 1990 was noncardiac chest pain.  

The veteran has not present competent evidence to show that he 
currently has disability manifested by chest pain.  The 
postservice treatment records fail to support a finding of a 
chronic disability related to injury or disease noted during the 
veteran's active service.  In view of the foregoing, the 
veteran's claim for service connection for a disability 
manifested by chest pain is not well grounded.  

Inasmuch as the veteran has not presented well grounded claims, 
VA has no duty to assist in order to comply with the provisions 
of 38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. § 5103(a), 
VA should advise the claimant of the evidence necessary to 
complete his application.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  This obligation was successfully completed by the RO in 
its statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the completion 
of his application for the claims for service connection.  Unlike 
the situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.  

The appellant's representative has argued that VA has expanded 
its duty to assist the claimant by provisions in its manual M21-
1, and that the Board should determine whether the RO has 
followed the guidelines therein and remand the appeal for further 
development if the RO has not followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere v. 
Derwinski, 1 Vet. App. 103, 106 (1990).  The representative has 
not cited to a court decision that holds that the cited portions 
of M21-1 are substantive rules.  Consequently, I see no basis 
upon which to comply with the representative's request in this 
regard.


ORDER

The claims for service connection for residuals of a concussion, 
for a skin disorder of the feet, for rhinitis, and for disability 
manifested by chest pain are denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

